i          i       i                                                               i   i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00564-CR

                           EX PARTE JESUS GONZALEZ MARTINEZ

                       From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2008-CV6-000938-D1
                              Honorable Jose A. Lopez, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 23, 2008

DISMISSED

           On December 11, 2008, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                       PER CURIAM



DO NOT PUBLISH